Exhibit 10.1

SECOND AMENDMENT TO THE
INTEGRATED METAL TECHNOLOGY, INC.
BARGAINING UNIT RETIREMENT PLAN
(October 1, 2001 Restatement)

        THIS SECOND AMENDMENT to the October 1, 2001 Restatement of the
Integrated Metal Technology, Inc. Bargaining Unit Retirement Plan (the “Plan”)
is adopted by Integrated Metal Technology, Inc. (the “Employer”) with reference
to the following:

          A. The Employer and its predecessors have maintained the Plan since
October 1, 1966 to provide retirement benefits to Employees who are in the
bargaining unit represented by Local 6-0410 of the Paper, Allied Industrial,
Chemical and Energy Workers International Union, AFL-CIO, Canadian Labour
Congress (the “Union”); and


          B. The Employer wishes to amend the Plan further to provide make
technical changes requested to comply with the law.


        NOW, THEREFORE, the Plan is amended as follows:

        1.       Section 10.6(a) of the Plan is amended in its entirety to read
as follows:

          (a)        General Rule. The distributions under this Article shall
satisfy the minimum required distributions requirements of Section 401(a)(9) of
the Code and its regulations, including the incidental benefit requirements.


        2.        This Amendment will be effective as of January 1, 2006.

        IN WITNESS WHEREOF, the Employer has caused this Second Amendment to be
executed this ___ day of ______________, 2007.

INTEGRATED METAL TECHNOLOGY, INC.


By
      —————————————————

             Its
                    ——————————————

